DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites using a coolant on the actively cooled end portion. However, claim 3 depends on claim 1, which recites actively cooling the end portions provides for an actively cooled end portion. Thus, applying a coolant on the actively cooled end portion cannot occur in the cooling step, since it is the cooling step that produces an actively cooled end portion. The claim will be interpreted as using a directed coolant flow onto the end portion (as opposed to the actively cooled end portion).
Claim 5 recites scoring and rupturing the cooled tube end portion to provide a ruptured tube end portion.  Since scoring and rupturing results in a separating the end portion into two ruptured tube end portions (one on the remaining tube and one on the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649).  Wada teaches a method for processing glass tube ends, comprising providing a glass tube blank (G2) having two tube end portions ([0054]) and actively cooling at least one of the two end portions by a cooling station to provide an actively cooled end portion that is cut ([0065], [0071], figure 11).  Wada teaches in the prior art, it is known to process the glass tubes into pharmaceutical containers or fluorescent tube for lighting ([0002]). Wada also teaches the prior art suggests processing the end portions by mouth-burning processing ([0005]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have .
Regarding claim 2, Wada teaches cooling so as cause thermal shock ([0011]), which would naturally be at a predefined temperature.
Regarding claim 3, Wada teaches cooling by applying a coolant flow directly on the end portions ([0071]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) as applied to claim 1 above, and further in view of Gaylo et al. (2018/0273418).  Wada doesn’t specify a temperature sensor.  Gaylo teaches a method for processing a glass tube in a conversion process that comprises processing and end portion of the glass tube.  Gaylo further teaches employing a thermal imaging system, which would naturally incorporate a sensor, for sensing the temperature of the glass tube as it is being processed in different processing stations. Gaylo teaches the thermal imaging system allows for the temperature profiles to be used to control temperature gradients from one processing station to the next ([0091], [0093], [0101]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly incorporated a thermal imaging system for sensing the temperature of the glass tube, such as the end portions that are being processed, so as to provide feedback to the processing station, such as the cooling station, for controlling the cooling station and establishing the desired temperature gradient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) as applied to claim 1 above, and further in view of Zimmermann (3,215,517).  Wada teaches using the glass tubes for further processing to form .
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649).  Wada teaches a method for processing glass tube ends, comprising conveying glass tube blanks (G2) in a conveying direction so that a length of the tube blanks is perpendicular to the conveying direction ([0074], figures 10, 11), wherein the tube has two tube end portions, and actively cooling a tube end portion of each of the tube blanks as they are conveyed to provide an actively cooled end portion that is cut ([0065], [0071], figures 10, 11).  Wada teaches in the prior art, it is known to .
Regarding claim 7, Wada teaches actively cooling both tube end portions of the tube blanks (figure 11, [0071]).
Regarding claim 8, Wada teaches cooling by applying a coolant flow directly on the end portions ([0071]).
Regarding claim 10, Wada teaches directing coolant flow by blowing the coolant flow through two nozzles (36) arranged on mutually opposite sides of a horizontal plane extending in the conveying direction (fig. 11, [0071]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) as applied to claim 8 above, and further in view of Kondratenko (2004/0251290).  Wada teaches using a laser to heat and form an inner crack along a cutting line, followed by cooling with the nozzle to cause the separation ([0065]), but doesn’t specify a slotted nozzle. Kondratenko teaches a method for separating glass in a similar fashion, comprising heating and forming an inner crack along a cutting line, and cooling to cause separation ([0014]). Kondratenko further teaches using a nozzle that is a slotted nozzle that extends parallel to the cutting direction, which is the same as the conveying direction (in Wada’s case). Kondratenko explains a regular nozzle may on provide cooling to a thin surface of the glass, but a slotted cooling device .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) as applied to claim 8 above, and further in view of Brown et al. (2010/0287991). Wada teaches using a laser to heat and form an inner crack along a cutting line, followed by cooling with the nozzle to cause the separation ([0065]), but doesn’t specify moving the nozzle in the conveying direction synchronously with the tube blanks.  Brown teaches a method for separating glass comprising scoring with a laser followed immediately with cooling with a nozzle, while the glass is conveyed. Brown also teaches moving the laser and cooling nozzle at the same speed as the glass in the conveying direction so ensure the complete stress and crack propagation ([0009]-[0010]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively provided for a similar arrangement of the nozzle of Wada, so that it moves in the conveying direction synchronized with the glass tube blanks, so as to ensure complete stress and crack propagation. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) as applied to claim 6 above, and further in view of Gaylo et al. (2018/0273418).  Wada doesn’t specify detecting a temperature.  Gaylo teaches a method for processing a glass tube in a conversion process that comprises processing .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2018/0215649) as applied to claim 6 above, and further in view of Zimmermann (3,215,517).  Wada teaches using the glass tubes for further processing to form pharmaceutical containers ([0002]), but doesn’t specify additional processing steps. Zimmermann teaches additional processing steps for glass tubes for forming pharmaceutical containers (col. 1 lines 10-15), wherein one step comprises mechanical severance (i.e. scoring and rupturing) of a (cooled) tube end portion to provide a ruptured tube end portion (col. 2 lines 57-60, 70-72, col. 4 lines 28-32), closing the ruptured end portion to provide a closed tube end portion (col. 4 lines 35-40), and thermally processing the closed end tube form a planar end (col. 5 lines 22-36, figures 6, 7).  Zimmermann doesn’t specify preheating the tube before closing, and thus the closing is performed without thermally pre-processing. Zimmermann teaches the additional processing provides for closed end tubes that can be stored while preventing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741